Citation Nr: 1043807	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-23 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.  He received the Combat Infantryman Badge and Purple Heart 
Medals among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and March 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for PTSD 
and assigned a 10 percent disability rating, effective July 16, 
2007.

In a rating decision issued in July 2008, the RO granted an 
initial rating of 30 percent for PTSD, effective July 16, 2007.  

A statement of the case was issued in July 2008.  The Veteran 
submitted a written statement in August 2008, which was accepted 
by the RO in lieu of a VA Form 9, thereby substantiating his 
appeal.  

The Veteran filed an additional VA Form 9 in February 2009.  The 
RO sent the Veteran a letter later in February 2009 informing him 
that the February 2009 VA Form 9 was not timely.  The Veteran 
responded by submitting an increased rating claim in February 
2009.  

The RO then issued a supplemental statement of the case in August 
2009 and again in June 2010, continuing the 30 percent rating for 
PTSD.

Although the RO sent notice to the Veteran that his February 2009 
VA Form 9 was untimely, the Veteran had previously submitted an 
August 2008 statement that was accepted by the RO in lieu of a VA 
Form 9 and the RO subsequently treated the appeal as timely.  
Therefore, the Board finds the appeal arises from the November 
2007 rating decision which granted service connection for PTSD.

In September 2010, the Veteran and his spouse appeared before the 
undersigned at a hearing at the RO.  A transcript is of record.


FINDINGS OF FACT

1.  For the period since July 16, 2007, the Veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, or mood with less than total 
social and occupational impairment.    

2.  The Veteran's service-connected disabilities preclude 
employment for which his education and occupational experience 
would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent 
for major depressive disorder with PTSD are met since July 16, 
2007. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

 2. The criteria for TDIU due to a service connected disability 
are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001).  In view of the Board's favorable decision 
with regard to entitlement to TDIU, further assistance is 
unnecessary to aid the veteran in substantiating that claim.  

The appeal with regard to PTSD arises from disagreement with the 
initial rating following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claim.  VA has obtained records pertaining to the 
Veteran's Social Security Administration (SSA) disability claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

In evaluating the level of disability from a mental disorder, VA 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.    

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.    

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

PTSD

Background

In August 2007, the Veteran underwent a VA examination where he 
reported that he was retired and had been married for 37 years, 
noting a "fairly good" relationship with his wife and children.  
The examiner stated the Veteran's thought process was logical and 
sequential; there was no evidence of delusions, hallucinations, 
or suicidal/homicidal ideation.  He was oriented to person, 
place, and time, and his immediate, recent, and remote memory was 
intact.  He exhibited mild psychomotor retardation.  

The Veteran reported that he thought about Vietnam every day, had 
periodic situational anxiety, slept approximately 4 hours per 
night with nightmares, and became upset watching military related 
programming on television.  He stated he did not like to be 
around fireworks, which reminded him of tracer rounds.  He 
reported avoidant behavior, to include isolation.  

The examiner diagnosed PTSD and alcohol dependence in early 
remission; and assigned a GAF of 65.  The examiner observed that 
the Veteran had some degree of social functioning and 
historically had shown occupational functioning.  He found that 
the Veteran's current emotional distress was most likely caused 
by or a result of PTSD.

At VA mental health treatment in August 2008, the Veteran stated 
that he missed drinking alcohol and smoking, acknowledging that 
drinking was his way of drowning out all the memories of Vietnam 
and now that he did not drink, he struggled more with his 
memories.  He reported a recurring nightmare about Vietnam.  

The Veteran was alert and oriented x4, pleasant, and engaged.  
His mood was depressed and slightly anxious, affect was 
appropriate to the content of the discussion, insight and 
judgment were fair, and his thought process was logical and goal 
directed.  His speech was of a normal rate and rhythm.  There was 
no evidence of a thought disorder, current substance abuse, or 
suicidal or homicidal ideation.  The examiner stated the Veteran 
appeared to be at his baseline, there was no slurred speech or 
weakness and although intrusive memories of Vietnam occurred 
daily, he was managing them fairly well.

In March 2009, the Veteran underwent a VA examination by the same 
examiner who had provided the 2007 examination.  The Veteran 
stated he was irritable, although his mood was "pretty good."  
He was a retired service technician and lived with his wife of 
almost 40 years, although his relationship with her had gotten 
worse.  He socialized with a couple of his neighbors who were 
Vietnam veterans and had recently attended a Vietnam reunion.  

The examiner noted the Veteran was sarcastic at times; however, 
his thought process was logical and sequential.  There were no 
delusions, hallucinations, suicidal or homicidal ideations or 
plans.  His activities of daily living overall were felt to 
adequate, although he was mildly disheveled.  His immediate, 
recent, and remote memory was intact.  He exhibited mild 
psychomotor retardation.  He denied panic attacks.  His mood was 
mildly depressed.  He reported sleeping approximately 2 solid 
hours uninterrupted.  He stated that he became easily irritated 
but had no distinct periods of ever going into mania or 
hypomania.  

The Veteran reported that hardly a day went by when he did not 
think about Vietnam.  He said that he avoided crowds as well as 
watching war movies.  He reported an incident where his wife 
bought something from a store and when he found out that it was 
made in Vietnam he "stomped" it to pieces.  

The examiner diagnosed PTSD and alcohol dependence in full 
sustained remission, and assigned a GAF of 65.  The examiner 
stated it was unlikely that he would function very well in an 
occupational setting on a full-time basis.  He had some limited 
social functioning with other Vietnam friends.  No other mental 
disorders were found.  The Veteran's current degree of emotional 
dysfunction was felt to be most likely caused by or a result of 
his combat related PTSD.  

During VA outpatient treatment in March 2009, the Veteran 
reported that he and his wife had attended a small reunion 
weekend with some fellow Vietnam veterans.  He spoke about how he 
missed being able to escape from his thoughts by drinking.  He 
was alert and oriented x4, his mood was depressed, affect was 
appropriate to the content of discussion, insight and judgment 
were good and his thought process was logical and goal directed.  
There was no evidence of thought disorder, substance abuse or 
suicidal or homicidal ideation.  The examiner stated the Veteran 
opened up more about Vietnam and shared more detail than was 
typical, and noted disturbing memories, nightmares, and 
flashbacks had increased.

In an August 2009 addendum to the examination, the examiner 
stated that it was unlikely that the Veteran would function very 
well in an occupational setting on a fulltime basis; although he 
had some limited social functioning with other Vietnam friends.

In November 2009, the Veteran underwent a VA examination.  He 
reported that he continued to live with his wife of 42 years, and 
had lasted worked in 2005 due to a cerebrovascular accident 
followed 3 months later by the onset of a seizure disorder.  He 
stated he was then terminated and began receiving Social Security 
disability benefits.  

The Veteran stated that when he was working, he thought less 
about Vietnam due to the technical nature of his position.  He 
stated that he was having only approximately 2 good days per 
month, due to constant daily thought about Vietnam and 
experiencing nightmares.  He got along "pretty good" with his 
wife, son and daughter, however he had "very few" friends, 
limited to only a couple of Vietnam buddies, meeting monthly with 
them at a local restaurant.  

The examiner noted that the Veteran was casually dressed and 
pleasant with speech that was mildly dysarthric.  The Veteran 
almost replied "ha" to most questions.  The examiner stated 
that eventually the requests by the Veteran to have the questions 
repeated were not met and after a moment or so of hesitation, he 
would appropriately answer the question without repetition.  

The Veteran denied panic attacks, delusions, hallucinations, 
suicidal/homicidal ideation, or inappropriate behavior.  His 
thoughts were appropriate, but he answered questions slowly.  He 
was oriented to person, place, and time.  He denied impaired 
impulse control and stated his mood was "average."  He reported 
difficult falling and staying asleep.  He stated that he was 
irritable, and had difficulty with concentration.  He reported 
being hypervigilant all the time with an exaggerated startle 
response, and isolating behavior.  

The examiner diagnosed PTSD and cognitive disorder secondary to 
the cerebrovascular accident.  The examiner assigned a GAF of 40 
for the PTSD and cognitive disorder, and a GAF of 65 for PTSD 
symptoms only.

The examiner stated he was unable to indicate that the Veteran's 
majority of difficulty with concentration was attributable to his 
PTSD based on the fact that he had a cerebrovascular accident and 
that separating these two at this point would simply be based on 
speculation.  The examiner stated that the Veteran would not be 
able to function appropriately at a job based on his difficulty 
with communication and poor concentration.  

In a December 2009 letter, a VA psychologist stated the Veteran's 
Vietnam reunion group was his only social outlet and he was 
clearly hyperfocused on this group with it occupying a 
significant amount of his time and energy.  He often chose to 
focus on the positive aspects of this group because he found that 
it helped to distract him from his more difficult memories of 
Vietnam.  The Veteran reported fairly frequent nightmares where 
he was separated from his men and was desperately trying to get 
back to them.  His sleep was rather poor, due to nightmares 3-4 
times per week, poor sleep habits, physical pain, and other 
health difficulties.  He admitted that he got up every couple of 
hours to check the house and make sure that everything was 
secure.  

The psychologist stated the Veteran presented as being very easy-
going and worry free, but after working with him over an extended 
period of time, she had come to learn that his mind was almost 
always focused on some aspect of his Vietnam experience.  He 
would speak openly about Vietnam, but would almost always try to 
divert away from talking about the emotionally difficult topics.  
The psychologist noted the Veteran endured a significant amount 
of frustration and sadness over both recent and past losses.

In a June 2010 VA mental health note, the examiner diagnosed the 
Veteran with recurrent major depressive disorder and PTSD.  The 
examiner noted the Veteran appeared to be in good spirits, having 
returned from a Vietnam reunion trip.  The examiner noted the 
Veteran was alert and oriented x4.  His mood was euthymic, his 
affect was bright, and insight and judgment were good.  His 
Thought process was logical and goal directed with no evidence of 
a thought disorder, substance abuse, or suicidal or homicidal 
ideation.  The Veteran was pleasant and engaged.  Overall, he 
appeared to be doing well.

In a July 2010 VA mental health note, the examiner noted the 
Veteran was doing very well, he was on no psychotropic medication 
and continuing his therapy.

In a July 2010 VA individual therapy note, the Veteran was 
diagnosed with major recurrent depressive disorder and PTSD.  The 
examiner noted the Veteran was alert and oriented x4, pleasant 
and engaged.  His mood was mildly depressed, affect was 
appropriate, insight and judgment were fair.  His thought process 
was logical and goal directed with no evidence of a thought 
disorder, substance abuse, or suicidal/homicidal ideation.  He 
continued to be very focused on memories from Vietnam.  There was 
not much else that he preferred to focus on.

In an August 2010 VA mental health note, the Veteran was 
diagnosed as having major recurrent depressive disorder and PTSD.  
The Veteran reported that he had been doing "okay," but that he 
had been preoccupied with concerns about his buddies.  The 
Veteran admitted to increased difficulties with sleep, and that 
he had been thinking more about Vietnam over the past few weeks.  

The examiner found that the Veteran was alert and oriented x4.  
His mood was irritable, however, he appeared pleasant.  His 
affect was appropriate and insight and judgment were good.  His 
thought process was logical and goal directed with no evidence of 
thought disorder, substance abuse or suicidal/homicidal ideation.  

At the September 2010 hearing, the Veteran's spouse testified 
that the Veteran was unable to attend social functions with her 
and missed out on a lot of activities.  He had significant 
difficulty sleeping and would have to withdraw from larger family 
gatherings.  He testified that he lacked the concentration needed 
to perform work.  He and his spouse agreed that he lacked the 
ability to learn new things.

Analysis

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

The March 2009 VA examiner found that the Veteran had 
deficiencies in most of these areas.  The examiner did not report 
such an opinion at the time of the 2007 examiner, but did report 
essentially the same findings on both examinations.

The November 2009 VA examiner opined that the Veteran would not 
be able to function appropriately at a job based on his 
difficulty with communication and poor concentration.  He did not 
say what part of this difficulty was due to the PTSD and what 
part was due to non-service connected cognitive impairment.

Where it is not possible to separate the service connected from 
the non-service connected effects of disability, VA must consider 
all symptoms in assigning a rating.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Although the Veteran has been assigned GAF scores as high as 65 
by the examiner conducting the 2007 and March 2009 examinations, 
that examiner found symptoms that met the criteria for the 70 
percent rating and noted that the Veteran would have difficulty 
maintaining full time employment and had limited social 
functioning.  The November 2009 VA examiner assigned a GAF score 
of 65 for the Veteran's PTSD symptoms and a GAF of 40 for the 
cognitive disorder, but was apparently unable to determine what 
part of the cognitive impairment was related to PTSD.  Hence, as 
discussed above, all of the symptomatology is considered in 
assigning a rating.


Based on the low current GAF, the findings of deficiencies in 
most of the areas needed for a 70 percent rating, the limited 
capacity for social and occupational functioning, and the 
Veteran's appearance at his hearing; the Board finds that a 70 
percent rating has been warranted for PTSD since the effective 
date of service connection. 

A disability rating higher than 70 percent is not warranted at 
any point since the effective date of service connection.  The 
Veteran has retained some friendships, engages in some social 
activities and has been in a marriage for over 40 years.  He does 
not have total social impairment.

Accordingly, the Board finds that an initial rating of 70 percent 
has been warranted for PTSD throughout the pendency of the 
appeal. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record. Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's psychiatric disability is manifested by symptoms 
causing occupational and social impairment.  The rating criteria 
are based on the levels of such impairment.  There has been no 
allegation or evidence of symptoms that are not contemplated by 
the rating criteria.  Accordingly, referral for extraschedular 
consideration is not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more. 
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for PTSD, with a 
70 percent rating.  The Veteran is additionally service connected 
for residuals of a gunshot wound to the right upper extremity 
involving Muscle Group VI, evaluated as 10 percent disabling, and 
for a right ulnar nerve condition associated with residuals of a 
gunshot wound to the right upper extremity involving Muscle Group 
VI.  Therefore, he meets the schedular requirements for a TDIU. 
38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected 
disabilities preclude gainful employment for which his education 
and occupational experience would otherwise qualify him.

VA examiners have stated that it was unlikely the Veteran would 
function very well in an occupational setting and he has limited 
social functioning.  As such, they have essentially opined that 
the service connected disabilities precludes gainful employment.

As the weight of the evidence is that the service connected 
disabilities render the Veteran unemployable, entitlement to a 
TDIU is granted. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER


An initial rating of 70 percent for major depressive disorder 
with PTSD is granted, effective July 16, 2007.

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


